internal_revenue_service number release date index number ----------------------- -------------------------- -------------------------- ------------------------------------ --------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- id no ----------------- ---------------------------------------------------- telephone number -------------------- refer reply to cc psi b06 plr-105891-16 date date legend taxpayer parent state commission application final_decision date date date date a x year year year year year year year year director dear -------------- -------------------------------------------------------------------------- ---------------------------------------------------- ------------ -------------------------------------------------------------------------------------- ------------------------------- -------------------------------------- ---------------- -------------------------- --------------------- -------------------------- -- ---------------------------------------------- ------ ------ ------ ------ ------ ------ ------ ------ -------------------------------------------------------------------------------------- this letter responds to parent’s request made on behalf of taxpayer dated date for a ruling on the application of the normalization rules of the internal_revenue_code to certain accounting and regulatory procedures described below the representations set out in your letter follow taxpayer is incorporated under the laws of state and is wholly owned by parent plr-105891-16 taxpayer is included in the consolidated federal_income_tax return of which parent is the common parent and employs the accrual_method of accounting on a calendar_year basis taxpayer is a regulated investor-owned public_utility primarily engaged in the business of supplying electricity in state taxpayer is subject_to the regulatory jurisdiction of commission with respect to the terms and conditions of service and particularly as to the rates it can charge for the provision of service taxpayer’s rates before commission are established on a rate of return basis in computing its income_tax expense element of cost of service in rate proceedings before commission taxpayer normalizes the federal tax benefits attributable to accelerated_depreciation in rate proceedings before commission taxpayer generally uses the most recently- completed calendar_year as its test year and then projects data for the subsequent five years the final three of the projected five years are the years in which the rates determined under that rate proceeding will be in effect in its rate cases before commission taxpayer flowed through as a reduction in the tax expense element of cost of service the tax_benefit of any repair deductions estimated for tax purposes in excess of the amount of repair expense for book purposes in taxpayer’s case for year prior case taxpayer had projected its level of repair deductions for year through year using the percentage repair_allowance election provided for by sec_1_167_a_-11 its then-current method of calculating repair deductions on date taxpayer filed a form_3115 with the internal_revenue_service on which it elected to change to the safe_harbor method_of_accounting for repairs related to its transmission and distribution assets provided for in revproc_2011_43 2011_2_cb_326 for its year tax_year as a result of this change taxpayer claimed additional repair deductions on its tax returns for year through year in addition to the sec_481 adjustment claimed on its year tax_return consequently the tax benefits of repair deductions taxpayer actually claimed in those years exceeded the level of repair-related tax benefits considered in the establishment of rates for year through year taxpayer reflected the incremental repair deductions on a flow through basis for regulatory purposes thereby reducing its tax expense by the tax_benefit of the incremental tax deductions in the years those deductions were claimed and recorded a regulatory asset representing the future recovery_of deferred income taxes for these incremental tax deductions these incremental reductions to tax expense were not incorporated into the rate setting process and resulted in increase to taxpayer’s net_income in the years in which they were recorded on date taxpayer filed an application_for a year rate case with commission case in its filing taxpayer used as its starting point actual data from the historic test period year it then projected data for year through year taxpayer updated amended and supplemented its data several times during the course of the proceedings rates in this proceeding were intended to be effective for the a-year period beginning date plr-105891-16 during its case proceedings x a party to the proceeding asserted that taxpayer’s failure to have incorporated into its prior case rate-setting the incremental benefits produced in year through year by its repair method change will result in a detriment to ratepayers in future years x estimated the future detriment as being equal to the forecasted incremental tax expense for which ratepayers would be charged when the repair timing differences flowed through in year through year reverse in the future and the absence of the accumulated deferred federal income taxes adfit that would have existed had the repair accounting_method election prescribed by revproc_2011_43 not been made the deducted repair costs would have been capitalized and depreciated for tax purposes thereby producing incremental adfit on date in a final_decision the administrative law judge alj stated that a rate base offset was necessary but it did not use the computational methodology proposed by x the alj based the calculation of the offset on the net present_value of future excess costs to ratepayers resulting from taxpayer’s proposed ratemaking treatment for the repair deduction as compared to the ratemaking tax treatment assumption in place at the time of the applicable repairs taxpayer’s adfit reserve_account was not affected by the rate base offset in the final_decision the alj also stated that he intended to comply with the normalization rules and that if taxpayer were to receive an irs ruling contradicting the decision then taxpayer should comply with the irs’s interpretation of the applicable tax laws and seek an appropriate adjustment to its revenue requirement and or rate base ruling requested taxpayer requests a ruling that the reduction of taxpayer’s rate base by the rate base offset described above will not be inconsistent with and therefore will not violate the requirements of sec_168 and sec_1_167_l_-1 law and analysis sec_168 of the code provides that the depreciation deduction determined under sec_168 shall not apply to any public_utility_property within the meaning of sec_168 if the taxpayer does not use a normalization method_of_accounting sec_1_167_l_-1 provides that a taxpayer does not use a normalization method_of_accounting if the reserve by which the rate base is reduced exceeds the amount of such reserve used in determining the taxpayer’s expense in computing cost of service in such ratemaking in order to use a normalization method_of_accounting sec_168 requires that a taxpayer in computing its tax expense for establishing its cost of service for ratemaking purposes and reflecting operating results in its regulated books of account to use a method_of_depreciation with respect to public_utility_property that is the same as and a depreciation period for such property that is not shorter than the method and period plr-105891-16 used to compute its depreciation expense for such purposes under sec_168 if the amount allowable as a deduction under sec_168 differs from the amount that would be allowable as a deduction under sec_167 using the method period first and last year convention and salvage_value used to compute regulated tax expense under sec_168 the taxpayer must make adjustments to a reserve to reflect the deferral of taxes resulting from such difference thus the normalization provisions contained in sec_168 require that a taxpayer having public_utility_property that calculates its depreciation deduction under sec_168 must maintain and adjust a reserve_account reflecting the deferral of taxes resulting from the differences between the depreciation deduction under sec_168 and the depreciation deduction used for its regulated tax expense the rate base offset ordered in final_decision was calculated based on the net present_value of future excess costs to ratepayers resulting from taxpayer’s anticipated ratemaking treatment for the repair deduction as compared to the ratemaking tax treatment assumption in place at the time of the applicable repairs no portion of the rate base offset was calculated based on any element of the depreciation deduction conclusion the reduction of taxpayer’s rate base by the rate base offset described above will not be inconsistent with and therefore will not violate the normalization rules provided by sec_168 and sec_1_167_l_-1 except as specifically determined above no opinion is expressed or implied concerning the federal_income_tax consequences of the matters described above this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives we are also sending a copy of this letter_ruling to the director sincerely peter c friedman senior technician reviewer branch office of associate chief_counsel passthroughs special industries cc
